Citation Nr: 0711182	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-35 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for tinea 
versicolor.

2.  Entitlement to service connection for bilateral 
onychomycosis of the hands and feet.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1984.  

This matter comes before the Board of Veterans' Appeals from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office.  In that decision, the 
RO denied service connection for onychomycosis of the nails 
of both hands and feet.  In that same decision, the RO denied 
entitlement to a compensable disability rating for tinea 
versicolor.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims service connection for bilateral 
onychomycosis of the nails the hands and feet.  Service 
medical records reflect recurrent complaints of a bilateral 
skin condition affecting the hands during service; including 
treatment for atrophic eczema of the hands in September 1981, 
mycotic dermatitis of the fingers in April 1982, a recurrent 
rash on the fingers and hands in June 1982, and eczema or a 
fungus affecting the hands in April 1983.  The veteran 
underwent a VA skin examination in November 2002.  The 
examiner diagnosed moderate to severe onychomycosis of the 
nails of both hands and feet; however, the veteran's claims 
folder was not reviewed.  In addition, the examiner did not 
offer an opinion regarding whether the veteran's 
onychomycosis is related to service and appears to have 
raised a question of whether the onychomycosis is related to 
the service-connected tinea versicolor.  VA has the duty to 
assist the veteran in the development of this claim by 
providing him with an opinion to determine whether a medical 
nexus exists between his current diagnosis of bilateral 
onychomycosis of the hands and feet and his treatment for a 
skin condition during service.  38 C.F.R. § 3.159(c)(4).  

In addition, during his December 2006 travel board hearing 
before the undersigned Acting Veterans Law Judge, the veteran 
testified that his service-connected tinea versicolor has 
increased in severity since he last underwent a VA medical 
examination in November 2002.  A new examination is necessary 
to determine whether the veteran meets the criteria for an 
increased disability rating.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a VA skin 
examination to assess the current 
severity of his service-connected tinea 
versicolor.  The veteran's claims file 
and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination. 

2.  The veteran's claims folder should be 
submitted to a VA medical examiner to 
issue an opinion as to whether it is at 
least as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's bilateral onychomycosis of 
the hands and feet is related to service 
or to the service-connected tinea 
versicolor.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should obtain any tests or 
studies deemed necessary for an accurate 
assessment.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
claimant should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



